Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered June 23, 1994, convicting defendant upon his plea of guilty of the crimes of attempted murder in the second degree, attempted assault in the first degree, assault in the second degree and burglary in the first degree.
After stabbing his ex-girlfriend’s father with a knife, defendant pleaded guilty to attempted murder in the second degree, attempted assault in the first degree, assault in the second degree and burglary in the first degree. He was sentenced to concurrent prison terms of 3 to 9 years for attempted murder, 2 to 6 years for attempted assault, 2 to 6 years for assault and 3 to 9 years for burglary. On appeal, defendant contends that County Court abused its discretion in refusing to adjudicate him a youthful offender. We disagree. Notwithstanding *666defendant’s clean criminal record, the circumstances surrounding defendant’s commission of the crimes at issue and the seriousness of these crimes warranted the denial of youthful offender status to defendant. Therefore, we do not find that County Court abused its discretion (see, People v Enders, 221 AD2d 772; People v Diaz, 221 AD2d 749).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.